Citation Nr: 1223938	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-22 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2010; a transcript of that hearing is associated with the claims file.

The issue of service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's bilateral pes planus has been manifested by mild symptomatology that is relieved by arch supports or inserts.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for bilateral pes planus arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required under the VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a hearing before a DRO in June 2010.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Board notes that the Veteran's bilateral pes planus has been evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective May 5, 2008-the date on which she filed her claim for service connection.  She asserts on appeal that her symptoms warrant a compensable evaluation.  In her October 2008 statement, she reported that her feet still hurt when she walks for a long time and when she runs.  At her June 2010 hearing, the Veteran additionally stated that she was not seeking any treatment for her bilateral flatfeet and that she was only buying inserts for her tennis shoes.  She did state, however, that her feet hurt when she walked.

Review of the Veteran's private and VA treatment records, to include numerous Tricare records, demonstrate that the Veteran is shown to have bilateral flatfeet in her active problems list, but has never received any treatment for that condition.

The Veteran underwent a VA examination of her bilateral pes planus in June 2008.  She reported pain in her feet, through her ankles to her calves when she was running.  She used inserts to control her symptoms.  She also endorsed flare-ups occurring 4 to 5 times per month, with each episode lasting one day.  During such time she had increased pain and additional limitation.  

Examination demonstrated no swelling, tenderness, abnormal weightbearing, calluses, pain on manipulation, or any other abnormalities of the feet.  Alignment of the Veteran's bilateral Achilles tendons with and without weightbearing demonstrated no change.  The Veteran had dorsiflexion bilaterally to 20 degrees and plantar flexion to 45 degrees; there was no objective additional loss of motion due to repetitive use or flare-ups.  The Veteran's gait was normal.  X-rays of her feet demonstrated no fractures or subluxation; weightbearing demonstrated mild pes planus.  She was diagnosed with mild bilateral pes planus.

The Veteran underwent another VA examination of her feet in May 2012.  She denied pain on use of her feet, any pain on manipulation, characteristic calluses, or extreme tenderness on the plantar aspect of her feet.  She reported that her symptoms were relieved by arch supports.  Upon examination of the feet, there was no decrease in longitudinal arch height on weight bearing.  There was also no objective evidence of marked deformity, marked pronation, weightbearing line falling over the medial to the great toe, lower extremity deformity other than pes planus that caused alteration of the weightbearing line, inward bowing of the Achilles tendons bilaterally, marked inward displacement or severe spasming of the Achilles tendons bilaterally on manipulation, or any scarring due to any surgical procedures due to treatment.  The Veteran did not have any other complications of her bilateral pes planus, including any functional impairments associated with that disorder which would be equally well-served by amputation or prosthesis, and she did not need any assistive devices for ambulation.  X-rays were not taken at that time.  The examiner stated that her bilateral pes planus did not impact her ability to perform work.

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides a noncompensable evaluation for mild symptomatology which is relieved by built-up shoe or arch supports.  A 10 percent evaluation is warranted for moderate bilateral acquired flatfoot where the weight bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

On the basis of the above evidence, the Board finds that a compensable evaluation is not warranted at this time.  The Board relies specifically on the two VA examiners' statements that the Veteran's bilateral pes planus was mild in nature and that her symptomatology was relieved by arch supports or inserts.  While the Board acknowledges the Veteran's statements that she has pain on use, particularly when walking long distances or running, the Board finds that such severity-particularly in the absence of the other types of significant symptoms demonstrating moderate severity, including the lack of weightbearing over the medial line to the great toe, inward bowing of the Achilles tendon or bilateral pain on manipulation-does not rise to the level demonstrable of moderate symptomatology contemplated by applicable diagnostic code.

Accordingly, the Board finds that the Veteran's symptomatology, including her statements of pain on use when walking long distances and running, are more closely approximate to mild symptomatology which is relieved by bilateral arch supports or inserts.  Therefore, the Board must deny assignment of a compensable evaluation for her bilateral pes planus in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral pes planus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to bilateral pes planus, nor does she assert at any point throughout the appeal period that she is currently unemployed due to that disability.  Rather, the most recent VA examiner specifically found that she was not impacted in her ability to work by that disorder.  Since there is no evidence of record that the Veteran's bilateral pes planus causes her to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable evaluation for bilateral pes planus is denied.


REMAND

Regarding the Veteran's right shoulder disorder, review of the post-service treatment records document a diagnoses of shoulder joint disorder, osteoarthritis of the right shoulder, a possible right rotator cuff tear, right shoulder pain and a right shoulder strain at various different times, particularly since July 2007.  She underwent a VA examination in May 2012, at which time the examiner found no diagnosable right shoulder disorder.  Accordingly, no opinion of etiology  was rendered.  The Veteran stated in an October 2006 treatment record that her right shoulder pain has been ongoing for 4 to 5 years; her service treatment records document a right trapezius muscle strain in October 2000 and a right subscapular bursitis/muscular strain in May 2002.

In light of McClain v. Nicholson, 21 Vet. App. 319 (2007), which held that the requirement for a current disability is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim," the Board finds that a remand is necessary in order to afford the Veteran another VA examination such that an opinion regarding relationship to service can be rendered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records, including any Tricare records, since July 2010 and associate those records with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her claimed right shoulder disorder since discharge from service which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA orthopedic examination to determine whether any current right shoulder disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all right shoulder disorders found, including any arthritic condition thereof.  The examiner should specifically discuss the above noted diagnoses in the record, including the osteoarthritis, possible rotator cuff tear, and shoulder strain and joint disorders.  

If the examiner finds no diagnosis on examination, then he or she should state whether the Veteran's previous diagnoses of record were erroneously diagnosed conditions, or whether such conditions then existed but have resolved as of the examination.

For any diagnosed right shoulder disorder of record not deemed to be erroneous, the examiner should opine whether such disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) are related to military service, to include the October 2000 and May 2002 noted right shoulder strains.  The examiner should specifically address the October 2006 treatment record which indicates ongoing right shoulder pain since military service-demonstrative of a potential continuity of symptomatology.  

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the claim of service connection for a right shoulder disorder.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


